 J. C. PENNEY COMPANY, STORE NO. 13953J. C. Penney Company, Store No. 139andDistrict Lodge No. 160,International Associationof Machinists, AFL-CIO,Petitioner.Case No. 19-RC-3394.February 15, 1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Hearing OfficerPatrick C. Murphy.The Hearing Officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.'Briefswere filed by both the Employer and the Petitioner.Upon the entire record in this case, the National Labor RelationsBoard 2 finds :1.The Employer is engaged in commerce within the meaning of theAct and it will effectuate the purposes of the Act to assert jurisdic-tion herein.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.The Employer is a member of Olympia Retail Store Associationwhich had a collective agreement with the Intervenor effective fromJune 1, 1963, until June 1, 1964.The petition for a unit of all em-ployees engaged in automotive repair including apprentices and help-ers at the Employer's store, was filed on February 20, 1964.TheEmployer contends, contrary to the Petitioner and Intervenor, thatits automotive service or repair department is an accretion to theunit covered by the Association contract and that this contract istherefore a bar to the petition.The Association contract does not in-clude a description of the bargaining unit.Under the "wages" sec-tion, the minimum rates for men and women in department stores areset out without any listing of specific salaries for employees in par-ticular departments.The record shows that the parties intended thatsales people and merchandise, stockroom, and receiving clerks be cov-ered by the contract.However, Pemberton, Penney's store manager,testified that there was no discussion of auto service job classificationsduring the contract negotiations because, at the time of the negotia-tions in early September 1963, its auto service department was not yet1 Retail Clerks International Association, Local Union No. 309, AFL-CIO, hereinaftercalled Intervenor, was allowed to intervene at the hearing on the basis of its contract withthe Employer and for the purpose of protecting its rights thereunder.2Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel [Chairman McCulloch andMembers Fanning and Brown].151 NLRB No. 11. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDin existence.Actual construction of the auto service area did notbegin until the latter part of September 1963, and the auto servicedepartment did not open for business until November 21, 1963. TheIntervenor has indicated that it does not wish to represent the em-ployees in question and has not bargained for them heretofore. Inview of the above, and of our holding made hereinafter that the autorepair department constitutes a functionally distinct,homogeneousunit separate from other selling and nonselling.employees, ' we findthat the auto repair department is not an accretion to the unit repre-sented by the Intervenor and that the Association contract is there-fore not a bar to the petition.'4.The Petitioner seeks to represent the automotiverepair em-ployees in the Employer's auto service department.The Employercontends that only a storewide unit is appropriate.The Employer's Olympia operation consists of a retail store andan annex situated adjacent to the main store's parking lot, about ablock from the maul store. The annex houses the automotive servicedepartment, an ,into sales center where tires, batteries, and auto ac-cessories and parts are sold, a sporting goods department, and a hard-ware and paint department. The auto service department is separatedfrom the selling areas in the annex by offices and a fire wall.Nine individuals regularly work in the annex. Smith, departmentmanager of the auto center, and another employee sell automotive sup-plies.Under separate supervision are two employees in the hard-ware department, and one in the sporting goods department.Theseemployees may occasionally sell in departments other than the oneto which they are regularly assigned.The TAM petition. seeks a unitlimited to the employees who work in the auto service department,under Smith's supervision.'At the time of the hearing there werefour such employees.Two of the four, Gipe and Langebach, arejourneymen mechanics, who have completed State-approved ap-prenticeship programs and who are classified by the Employer as serv-ice specialists.They are responsible for training the two less ex-perienced auto service employees who are classified as servicemen.All four service employees mount and balance tires, do lubricationand brake repair jobs, work on front-end alignment, and install muf-flers, tailpipes, shock absorbers, and radios.The employees also doengine tuneups which include cleaning, renewing, and adjust ing sparkplugs, testing batteries, checking engine compression, cleaning termi-nals, renewing and adjusting distributor points and carburetor points,setting ignition timing, and adjusting carburetor idle speed and fan3 SeeGeneral Electric SupplyCo)poiation,83 NLRB 11354The parties have agreed to exclude Smith as a supervisor J. C. PENNEY COMPANY, STORE NO. 13955belt.In the course of this work, the auto service employees may re-place carburetors, generators, and starters, but they do not repair them.Parts and auto accessories installed by the service employees are pur-chased by customers in the auto center. No major engine overhaul orrebuilding work is performed for the general public, although at leasttwo of the service employees are qualified to do such work, and havedone so in a few instances for employees of Penney.No electrical,transmission, or power steering work is done by these employees forthe public.In the course of their work, the auto service employees utilize about$10,000 worth of equipment, including two tire machines that "breakdown" the tire; a front-end alignment machine, the most complicatedpiece of equipment in the shop; a brake machine; two hoists; a volt-meter; a battery charger; two hydraulic jacks; and hand tools. Theprocedures for using this equipment and for performing the above-mentioned repairs (with the exception of tuneup work) are set out in aservice manual published by Penney.No printed procedure is givenfor tuneup work, as the employees are expected to draw on their ownknowledgeand experience.Auto service employees do not ordinarily mark, price, or store auto-motive parts or equipment, nor do they ordinarily go outside of theservice area to obtain parts.They do not regularly sell parts or sup-plies in the selling areas of the annex.' The extent of their selling dutiesis apparently to suggest to a customer that he needs a new part. Theactual order slip is written up by Gipe, but he does not ordinarilyhandle cash or ring up sales.There are no salesmen stationed in theauto service area.Sales personnel and auto service employees do notinterchange, and none of the sales people is qualified to perform thefull gamut of service jobs.Gipe and Langenbach were hired at a rate which is a dollar higherthan the highest starting rate in the Clerks' contract, while the service-men were also hired at more than the Clerks' highest starting rate.The auto service employees wear coveralls while the selling employeesin the annex wear coats. The annex opens for business a half hourbefore the main store.Personnel and merchandise records for theannex are kept in the main store. All employees enjoy the same fringebenefits,' attend store meetings, and use the same lunchrooms.In hiring the auto service employees, the store manager testified thathe was looking for well-qualified men who could operate the type ofequipment used and who had a general, broad background as auto6 The recordindicatesthat autoservice employees might sell in the selling areas of theannex whenthere isno salesman around and a customer requests their helps, but thiswould be unusual.6 Only theauto service employees are coveredby State industrialinsurance. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDmechanics.When the department opened the Company advertisedthat it had "skilled mechanics" available.Prior to the opening, classeswere conducted by a specialist from New York on the use of the variousmachines.This specialist still visits every few months for several daysof on-the-job training.The store manager could not say whether the auto service depart-ment might later be expanded to include other types of repair work.the service employees could do any major overhaul job.He also testi-fied that IAM represents auto service employees in other departmentstores in the area having similar equipment, although with a broaderoperation.No other member of the employer association to whichPenney belong has an auto service department.Recently, inMontgomery Ward d Co., Incorporated,150 NLRB598, we held that a separate service department unit of mechanics,tire mounters, seat cover installers, stockmen, and gas island attendantswas appropriate in a retail department store. In so doing, we reliedupon the facts that the department contained a nucleus of skilled em-ployees, the mechanics, and that the record indicated there was no closerelationship between the work of the requested employees and otheremployees at the store.The record in this case likewise persuades us that the automotiverepair employees are a homogeneous and identifiable grouping, depart-mental in character and sufficiently distinct from the other depart-ments in the store to warrant their separate representation.The fourservice employees, two of them journeymen mechanics, spend much oftheir time doing mechanical work, such as automotive tuneups, brakerepair, and front-end alignments, which involves the exercise of sub-stantial skills.They work in a separate area of the annex and havelittle contact with sales personnel.No interchange exists between themand sales personnel.They receive a higher wage than the employeewho sells automotive supplies, and dress differently from the salesmenin the annex.We note also that the Intervenor already represents thesales employees and does not wish to represent the automotive repairemployees.Accordingly, we find that the following employees of the Employerat its Olympia, Washington, store constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.All employees engaged in automotive repair work, including appren-tices and helpers, but excluding all other employees, office clerical em-ployees, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]